Case 4:19-cr-00009-GKF Document 23 Filed in USDC ND/OK on 01/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTR!CT OF OKLAHOMA

United States of Arnerica,

Plainlil`l"1
vs. Case Number: l9~cr-00(l)9-GKF
Hongjin Tan, Date: l-24-2()l9
Defendant($). Court Time: 2:00 p.m_

MINUTE SHEET - ARRAIGNMENT

Paul J. Cleary, U.S. Magistrate lodge S. Cope, Deputy Clerk Cl, Reporter

Counsel l`or Plaintlff: .loel-lyn l\/lcCormick
Counsel for Def`endant: Ryan Ray, Ret.

lnterpreter'. ; [] sworn

Defendam appears in person for Arraignment on: [x] Indictment; [] lnl`ormation; [] Complaint;
[x] with Counsel; [] Counsel waived; [] w/o Counsel;
H/Del`endant acknowledges receipt of lndictinent. Indictment: [] Read; [] Reading waived;
|}’éefendant advised of charge;
Defendant's name as reflected in the lndictment;
[] Verif`ied in open court as the true and correct legal name;

[] Con'ected by interlineation to

 

to reflect Defendant’s true and correct legal name and all previous filings are amended by interlineation to reflect same.

[] Unable to verify in open court as the true and correct legal name: [] U.S. Attorney; [] Del"t’s Attorney to verify and advise court;

M/Arraignment held and Defendant pleads Not Gui|ty; Couit accepts plea Héchedu|e to be entered;

Defendant waives: [] Indictrnent; [] Detention l-learing; [] Separate Representation; [] Waivers approved by Court;

[] Arraignment continued to: at a.m.fp.m.

[] Detention l-Iearing scheduled: at a.m./p.m.

[] Defendant allowed to stand on present bond; [] Govemment stipulates, findings made
H/Defendant remanded to custody of U.S. Marshal

Additional Minutes:

 

 

 

 

Minule Sheel » Arraignment CR-O l-Mag (9.'|¢|)

